Citation Nr: 0711455	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-39 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1959 to April 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for asbestosis was denied by an April 1986 Board decision; 
the evidence submitted since April 1986 raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection.

2.  The preponderance of evidence demonstrates that the 
veteran was exposed to asbestos during service and that this 
exposure caused him to develop asbestosis.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
claim of entitlement to service connection for asbestosis is 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.1100 (2006).

2.  Criteria for service connection for asbestosis have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
asbestosis was denied by an April 1986 Board decision, as the 
Board concluded that the veteran's significant post-service 
asbestos exposure was most likely the cause of his 
asbestosis.  The veteran did not appeal, and his claim became 
final.  However, a previously denied claim may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of the Board's decision in 1986, the evidence of 
record included service medical records, including enlistment 
and separation examinations, which showed no treatment of any 
lung condition, and a chest x-ray that was normal; an October 
1984 report from Dr. Finklea in which he indicated that the 
veteran had been exposed to asbestos following service while 
working for Reynolds Metals Company from 1964 to 1980, and 
which found that the veteran had pulmonary asbestosis based 
on his history of job-site exposure since roughly 1960; an 
April 1985 VA examination where the veteran was diagnosed 
with a history of asbestos exposure with some respiratory 
symptoms and a chest x-ray study compatible with a 
pneumoconiosis and/or asbestosis; and a letter from the 
veteran in which he acknowledged that he was exposed to 
asbestos at Reynolds in the 1970s, but contended that his 
earlier exposure to asbestos during his time as a pipe fitter 
in the Navy was the real cause of his asbestosis.

Since April 1986, the veteran has submitted new evidence 
including a treatment report from a VA doctor indicating that 
he has obstructive pulmonary disease, which was probably 
related to asbestosis (the doctor also noted that the veteran 
had a history of asbestosis due to military and possible work 
exposure); a report from Dr. Stephen which noted the 
veteran's diagnosis of asbestosis, in-service exposure to 
asbestos, and latency period, and concluded that he suspected 
that the veteran's in-service exposure was the source of his 
asbestosis; an October 2004 letter from Dr. Kelly, in which 
he opined that it was most probable that the veteran's 
asbestosis originated from the veteran's exposure to asbestos 
while serving as a pipe fitter in the Navy; and testimony by 
the veteran before the Board in December 2005.

The veteran's claim was previously denied because the Board 
concluded that the veteran's significant post-service 
asbestos exposure was most likely the cause of the veteran's 
asbestosis.  The evidence submitted since April 1986 is new 
in that it had not previously been submitted, and it is 
material in that it raises a reasonable possibility of 
substantiating the veteran's claim for service connection, as 
it provides evidence of a potential link between the 
veteran's asbestosis and his time in service.  Accordingly, 
new and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
asbestosis is reopened.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze a veteran's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  
The veteran testified before the Board that he served for 
four years in the Navy as a pipe fitter on the U.S.S. Brink 
County, the U.S.S. Liondot, and the U.S.S. Pockettop.  During 
his time in the Navy, the veteran indicated that he was 
exposed to asbestos on numerous occasions taking the 
insulation off of pipes.  The veteran indicated that he would 
handle the powdered asbestos, and noted that they did not 
wear any mask to protect them from the asbestos.  Following 
service, the veteran indicated that he went to work for 
Reynolds Metals Company where he worked as an iron worker.  
The veteran conceded that there had been asbestos at Reynolds 
and that he transferred into the area where the asbestos was 
after about 5 years at Reynolds.  However, the veteran 
indicated that he wore a respirator during this time on 
account of the dust.

The veteran was diagnosed with asbestos in 1984 by Dr. 
Finklea, based on his history of shortness of breath and the 
presence of pleural and parenchymal changes on chest x-rays.  
After thoroughly reviewing the veteran's employment history, 
Dr. Finklea opined that the veteran had pulmonary asbestosis 
based upon his history of jobsite exposure (beginning 25 
years prior).  It is noted that 25 years prior to 1984 would 
be the beginning of the veteran's naval service.

The veteran then underwent a VA examination in April 1985 
where the examiner indicated that the veteran had a history 
of asbestos exposure with some respiratory symptoms and a 
chest x-ray was compatible with a pneumoconiosis and/or 
asbestosis.  The examiner failed to give any opinion as to 
whether the asbestosis was caused by military, or post-
military, asbestos exposure.

In January 1987, a VA doctor diagnosed the veteran with 
obstructive pulmonary disease, which was probably related to 
asbestosis.  The doctor noted that the veteran had a history 
of asbestosis due to military and possible work exposure, but 
failed to specify which exposure was responsible for the 
veteran's asbestosis.

In July 2001, the veteran was treated by a private doctor, 
Dr. Stephen, who found that a CT of the chest showed pleural, 
parenchymal, and hilar changes in the right base that likely 
reflected a post-inflammatory process.  These features were 
noted to be typical for round atelectasis, which was 
typically associated with asbestos disease.  Dr. Stephen 
diagnosed the veteran with asbestosis, and indicated that the 
veteran was exposed to asbestos in the Navy and that he 
suspected that this exposure was the source of his 
asbestosis, given the latency period.

In October 2004, Dr. Kelly submitted a letter after reviewing 
the veteran's pertinent medical history (including the 
reports by Dr. Finklea and Dr. Stephen).  Dr. Kelly concurred 
with the diagnosis of asbestosis with mild obstructive 
changes, and he opined that it was most probable that the 
asbestosis originated from the veteran's exposure as a pipe 
fitter with in the Navy.

The evidence of record has shown the veteran to have 
asbestosis which three different doctors have attributed to 
the veteran's exposure to asbestos while serving in the Navy.  
While it was previously determined that the veteran's post-
service employment was the cause of his asbestosis, the 
medical evidence no longer conclusively supports this 
position.  While the veteran's post-service employment may 
have contributed to the development of asbestosis, the 
medical evidence makes it at least as likely as not that the 
in-service asbestos exposure is the cause of the veteran's 
asbestosis.  As such, resolving reasonable doubt in the 
veteran's favor, the veteran's claim is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).









ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for 
asbestosis is reopened.

Service connection for asbestosis is granted.

____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


